Title: From George Washington to Thomas McKean, 1 September 1781
From: Washington, George
To: McKean, Thomas


                  
                     Sir
                     Philadelphia Septr 1st 1781
                  
                  Brigadier General Duportail has very earnestly solicited the exchange of Colos Laumois and Cambray of the Corps of Engineers who were taken prisoners at Charles Town upon the principal of the utility which they would be of to the southward should we carry on any operations in that Quarter—Altho I am impressed with the truth of Genl Duportails observation upon this matter I cannot without deviating from an order of Congress and an established rule of Exchange give those Gentlemen a preference to others of the same Rank who have been longer in Captivity.  I would therefore wish to be favored with the determination of Congress upon the subject.  I have the honor to be with the greatest respect Your Excellency’s most obedient & humble Servant
                  
                     Go: Washington 
                  
               